01

02

03

04

05                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
06                                     AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-069
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )            DETENTION ORDER
10   PABLO JUAN MORALES,                  )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense charged:        Illegal Reentry after Deportation

14 Date of Detention Hearing:     February 21, 2020.

15          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

17 that no condition or combination of conditions which defendant can meet will reasonably assure

18 the appearance of defendant as required and the safety of other persons and the community.

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.     Defendant has seven prior Illegal Reentry convictions. His criminal record

21 includes failures to appear, although none in the last twelve years. He has family ties to

22 Mexico, and a wife and children who reside in the United States. He is believed to own a



     DETENTION ORDER
     PAGE -1
01 house in Mexico.

02         2.      Defendant poses a risk of nonappearance based on lack of legal status,

03 significant ties to Mexico, previous failures to appear, and prior illegal reentry convictions.

04 Defendant does not pose a risk of danger.

05         3.      There does not appear to be any condition or combination of conditions that will

06 reasonably assure the defendant’s appearance at future Court hearings while addressing the

07 danger to other persons or the community.

08 It is therefore ORDERED:

09 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

10      General for confinement in a correction facility;

11 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

12 3. On order of the United States or on request of an attorney for the Government, the person

13      in charge of the corrections facility in which defendant is confined shall deliver the

14      defendant to a United States Marshal for the purpose of an appearance in connection with a

15      court proceeding; and

16 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

17      the defendant, to the United States Marshal, and to the United State Probation Services

18      Officer.

19         DATED this 21st day of February, 2020.

20

21
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
22



     DETENTION ORDER
     PAGE -2
